Citation Nr: 1336499	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to August 22, 2011.

2.  Entitlement to an increased rating for PTSD, rated at 70 percent disabling from August 22, 2011 forward.


ATTORNEY FOR THE BOARD

Luke Pelican, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from July 1959 to July 1961, and from September 1961 to December 1986.  The Veteran had service in the Republic of Vietnam, for which he received a Silver Star with 1 Oak Leaf Cluster, a Vietnamese Cross of Gallantry with Palm, a Bronze Star Medal with 2 Bronze Oak Leaf Clusters and V Device, and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 50 percent rating for PTSD and denied entitlement to a total disability evaluation based on individual unemployability (TDIU).  The Veteran appealed the decision.  In January 2012, the RO granted TDIU.

In the January 2012 rating decision, the RO also increased the Veteran's PTSD rating to 70 percent disabling, effective from August 22, 2011.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  For the period prior to August 22, 2011, the Veteran's PTSD was manifested by symptoms such as anxiety, depression, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilance, increased startle response, memory problems, suicidal ideation, a decreased ability to understand and follow complex instructions, and occupational and social impairment with deficiencies in most areas.

2.  For the period from August 22, 2011, the occupational and social impairment from the Veteran's PTSD more nearly approximated total deficiencies.



CONCLUSIONS OF LAW

1.  Prior to August 22, 2011, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.       §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013). 

2.  Beginning August 22, 2011, the criteria for a disability rating of 100 percent for PTSD have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

In correspondence dated July 2009, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A.    §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated July 2009 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, and private treatment records identified by him are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran VA examinations in August 2009 and August 2011.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the latest examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Analysis

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed above, the Veteran's disability rating for his service-connected PTSD was evaluated as 50 percent disabling prior to August 22, 2011, and 70 percent disabling thereafter.  The Veteran claims the ratings do not accurately depict the severity of his condition.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships .........50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100

38 C.F.R. § 4.130, DC 9411 (2013).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).
According to a private treatment record from February 2008, the Veteran reported suffering nightmares 4-5 times a week, and said that he woke up in panics lasting 20-30 minutes at a time; he said he slept on average 4 hours per night, and woke up 3-4 times each night.  He reported suffering flashbacks 4-5 times a week, as well as panic attacks 3-4 times a week, the latter of which each lasted 15-20 minutes.  He said he experienced startles and hypervigilance with no one behind him, but said he had no intrusive thoughts.  He said he rarely socialized with family and friends.  He also reported memory problems, including room to room, misplacing items, forgetting what he was told, an inability to read, and getting lost while driving.  He reported symptoms like anger out of the blue and fear out of the blue 50 percent of the time, and sadness out of the blue, depression, agitation, anger, jumping thoughts, and mood swings 75 percent of the time.  He added that he always experienced worry.  He reported various hallucinations.  He said he heard his name, heard cars drive up, and saw shadows moving 2-5 times per week, and said that he heard footsteps and other noises in the house on a daily basis.  The Veteran also reported an increase in the number of headaches he was having.  The Veteran's physician noted a GAF score of 35.

In a May 2008 private treatment record indicated that the Veteran reported suffering nightmares 1-2 times a week; he said he slept on average 4 hours per night, and woke up 3 times each night and suffered night sweats every night.  He reported suffering flashbacks 2-3 times a week, but said he experienced no panic attacks.  He reported experiencing startles and hypervigilance with no one behind him, but indicated he had no intrusive thoughts.  He said he rarely socialized with family and friends.  He also reported memory problems, including room to room, misplacing items two times a week, forgetting what he was told, and an inability to read.  He reported symptoms of anger out of the blue, sadness out of the blue, energy level, interest level, and ease of learning new things 25 percent of the time; agitation, anger, mood swings, racing thoughts, and jumping thoughts 75 percent of the time.  He added that he always experienced worry.  He reported various hallucinations.  He said he heard his name, heard cars drive up, saw shadows moving, heard footsteps and other noises in the house, and saw animals 2-5 times per week.  He said he saw shadows moving on a daily basis.  The report contained a notation of "sleep!! (none)" under other in the hallucinations section, but the meaning of this notation is unclear.  The Veteran also reported eating only once per day.  The Veteran's physician noted a GAF score of 40.

A July 2008 private treatment record indicated that the Veteran reported suffering nightmares 1-2 times a week and said he woke up in panic for periods of 15-20 minutes.  He said he slept on average 4-6 hours per night, woke up 2 times each night, and suffered night sweats every night.  He reported suffering no flashbacks or panic attacks.  He reported that he experienced startles and hypervigilance with no one behind him, but indicated he had no intrusive thoughts.  He said he rarely socialized with family and friends.  He also reported memory problems, including room to room, misplacing items, forgetting what he was told, and an inability to read.  He reported symptoms of interest level, ease of learning new things, racing thoughts and jumping thoughts 25 percent of the time; anger out of the blue, depression, energy level, and anger 50 percent of the time; sadness out of the blue, agitation, mood swings, and worry 75 percent of the time.  He reported various hallucinations.  He said he heard his name, saw shadows moving, and heard footsteps and other noises in the house 2-5 times per week.  He said he heard cars drive up on a daily basis.

According to a September 2008 private treatment record, the Veteran reported suffering nightmares 2-3 times a week and said he woke up in panic for periods of 30 minutes.  He said he slept on average 5 hours per night, woke up twice each night, and suffered night sweats all the time.  He reported suffering flashbacks during the night 3-4 times per week, and during the day twice a week, but said he experienced no panic attacks.  He reported experiencing startles with people behind him, but denied experiencing hypervigilance or intrusive thoughts.  He said he rarely socialized with family and friends.  He also reported memory problems, including room to room, misplacing items, forgetting what he was told, an inability to read, and sometimes getting lost driving.  He reported symptoms of fear out of the blue, interest level, agitation, and ease of learning new things 25 percent of the time; sadness out of the blue, energy level, anger, racing thoughts, and jumping thoughts 50 percent of the time; anger out of the blue, depression, mood swings, and worry 75 percent of the time percent of the time.  He reported various hallucinations.  He said he heard his name, saw shadows moving, heard footsteps and other noises in the house, and heard cars drive up 2-5 times per week.  He said he never saw animals.  The Veteran's physician noted a GAF score of 45.

According to a December 2008 treatment record, the Veteran reported suffering nightmares 3 times a week and said he woke up in panic for periods of 5-10 minutes.  He said he slept on average 6 hours per night, woke up twice each night, and suffered night sweats 3-4 times per week.  He reported suffering flashbacks twice per week, but added that he experienced no panic attacks.  He recalled experiencing startles and hypervigilance with people behind him, but denied experiencing intrusive thoughts.  He said he rarely socialized with family and friends.  He also complained of memory problems, including room to room, misplacing items, forgetting what he was told, an inability to read, and getting lost driving.  He reported symptoms of anger out of the blue, sadness out of the blue, depression, energy level, interest level, racing thoughts, and jumping thoughts 25 percent of the time; anger 50 percent of the time; agitation and mood swings 75 percent of the time; and constant worry.  He admitted experiencing various hallucinations.  He said he heard his name, heard footsteps and other noises in the house, heard cars drive up, and saw animals 2-5 times per week.  He said he saw shadows moving daily.  The Veteran also complained that he experienced a lot of headaches.  The Veteran's physician noted a GAF score of 45.

The Veteran was afforded a VA examination in August 2009.  The Veteran reported significant symptoms that included moderate to severe flashbacks and nightmares at least 2 or 3 times per week, depression, anxiety, irritable mood, lack of interest in daily activities, a tendency to isolate himself from family and others, anger and episodes of violence, chronic sleep impairment, and obsessive and ritualistic behavior which involved checking windows and doors several times at night.  The Veteran said he was separated from his family, and that he had a hard time in his relationship with his wife, including a lot of stress which he attributed to his PTSD.  The Veteran also said that since he moved from Georgia to North Carolina in 1990, he had not developed any new friendships.  He said that he spent most of the day at home alone, sitting around and watching television.  He said he cut the grass, but hardly had any other activities.  He reported problems managing his temper and said he often became agitated with strangers and his spouse; he added that he had a falling out with his son.  He said that he got into physical altercations with others when he became angry, and had great difficulty getting along with others due to his irritability.  The Veteran reported that on the way to the examination he was involved in a fight with a construction worker that involved pushing, but that other workers broke up the fight.  The Veteran reported that he last worked in 1987, and left that job because he got tired of the hustle and bustle and felt like it was time for him to go.  He also said he began making a lot of mistakes on the job and couldn't manage all of the changes that occurred, adding that he had problems with attention and concentration as well.

On examination, the Veteran was wringing his hands and was restless, with pressured speech.  He had a cooperative attitude toward the examiner, but his affect was constricted and his mood was anxious and depressed.  He was found to be easily distracted, and had poor eye contact during the interview.  The Veteran's orientation was normal, but his thought process was rambling and racing, and thoughts were described as ruminations.  The examiner found that the Veteran had normal remote memory, but noted that his recent and immediate memory were moderately impaired, and included symptoms such as forgetting where he put things or forgetting the directions to places he was traveling.  The Veteran was found to have poor impulse control and episodes of violence were noted, but the examiner also noted that the Veteran had no impairment of insight or judgment.  The examiner found that the Veteran's PTSD signs and symptoms affected his thinking, work, mood, and family relations, though he found that there was not total occupational and social impairment due to those signs and symptoms.  The assigned GAF score was 55.

The Veteran was afforded a VA examination on August 22, 2011.  The Veteran reported significant symptoms including hypervigilance, irritability and outbursts of anger, difficulty concentrating, exaggerated startle response, depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and spatial disorientation.  The Veteran said his relationship with his family continued to be strained, and that he and his wife spent most of their time apart, adding that he did not regularly speak to or see his children.  He said he and his wife used to socialize with friends, but that the Veteran had grown more agitated and withdrawn over the last several years.  He reported having few close friends, and that he spent most of his time at home by himself watching television.  He said he tried to stay busy around the house but would often forget to do the chores his wife asked of him.  The Veteran said he no longer attended church regularly.  He also said that although he had been invited to join the American Legion, he had not found the motivation to follow-through on the invitation.

The Veteran reported that he last worked in 2001 at a golf company, and left that job because he began making a lot of mistakes, such as sending items to the wrong address.  The examiner noted that it was likely that the Veteran's current psychiatric problems would interfere with his ability to obtain and maintain employment.  He added that the Veteran's memory and concentration problems would cause problems at work, with respect to both efficiency and accuracy.  The examiner further explained that the Veteran would likely have problems coping with stress and maintaining effective working relationships.  He also said that sleep problems, daytime fatigue, and anhedonia might also cause problems with regular attendance and the Veteran's ability to complete tasks in a timely fashion.

Overall, the examiner rated the Veteran's psychiatric symptoms as severe and said they caused severe social and occupational impairment.  The examiner diagnosed PTSD, Depressive Disorder not otherwise specified, and Dementia not otherwise specified.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, including his thinking, mood, judgment, work, and family relations.  The assigned GAF score was 45.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show a disability that warrants the assignment of a 70 percent disability rating prior to August 22, 2011.  See 38 C.F.R. § 4.7 (2013).

In reaching this conclusion, the Board notes that the Veteran's symptoms included multiple reports of persistent worry and depression affecting his ability to function; frequent agitation, mood swings, anger and anger out of the blue; obsessional rituals including checking locks and windows at night; constant deficiencies in family and social relations; chronic sleep impairment characterized by frequent nightmares, night sweats, and periods of wakefulness; persistent memory impairment; and persistent auditory and visual hallucinations.  He also had periods of impaired impulse control, such as getting into a fight on the way to his VA examination in 2009.

The Board acknowledges that numerous treatment records included GAF scores ranging from 35 to 55, though the Veteran's GAF score was most frequently 45.  A GAF of 45 is midway of the range, 41 to 50, and is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or; any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).  In summary, the Board finds that the above symptoms, which have persisted until August 22, 2011, are on par with those contemplated by the higher 70 percent rating. 

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA and private treatment records do not indicate that the Veteran experienced all of the symptoms associated with a 70 percent disability rating for PTSD.  However, the United States Court of Appeals for Veterans Claims (the Court) has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan, 16 Vet. App. 436.  Thus, a finding that there is occupational and social impairment resulting in deficiencies in most areas is sufficient to warrant a 70 percent disability rating for the period prior to August 22, 2011, even though all the specific symptoms listed for a 70 percent rating are not manifested.

As demonstrated above, the Veteran's PTSD symptoms worsened between his January 2009 claim and August 22, 2011 VA examination.  For this reason, staged ratings are applicable.  See Hart, 21 Vet. App. 505.

A rating of 100 percent is appropriate for the period beginning August 22, 2011, as the evidence shows that there is total occupational and social impairment.  Although the examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, the Board observes that the record supports a finding of total occupational and social impairment.  The Veteran has had persistent delusions or hallucinations.  Also, while the majority of treatment records included denial of suicidal ideation, the August 2011 VA examination report indicated that the Veteran had suicidal ideation.  

With respect to the Veteran's occupational impairment, the Board observes that his psychiatric symptoms result in a significant level of impairment.  The August 2011 VA examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner also noted that it was likely that the Veteran's psychiatric problems would interfere with his ability to obtain and maintain employment.  He added that the Veteran's memory and concentration problems would cause problems at work, with respect to both efficiency and accuracy.  Notably, in June 2012, VA found that the Veteran is not competent to handle the disbursement of funds, based solely on the findings of the August 2011 VA examination.  This is highly indicative of total occupational impairment.  As such, the Board finds that based on all of the evidence of record, the Veteran has total occupational impairment.

Similarly, the Veteran clearly has total social impairment.  The record reflects that that the Veteran's relationships with his wife and children have continued to degrade.  He reported that he and his wife have spent most of their time apart.  The examiner observed that it appeared the Veteran did not confide in his wife about his problems or combat experiences, as the Veteran said he wanted to keep his problems from his wife so as not to upset her.  Additionally, the August 2011 VA examination report indicated that the Veteran stopped attending church regularly, and was unable to find the requisite motivation to follow through on joining the American Legion.  The Board finds that this evidence demonstrates total social impairment.  

Therefore, as the medical evidence of record shows a significant worsening of the Veteran's symptoms and it is well documented that he had markedly increased difficulty functioning socially, the Board find that the Veteran's PTSD has been productive of symptoms creating total occupational and social impairment from the period beginning August 22, 2011.  Therefore, the Veteran is entitled to a 100 percent disability rating from that time.

Again, the Board acknowledges that the results of the VA examination and the symptoms described in the private treatment records do not indicate that the Veteran experienced all the symptoms associated with a 100 percent disability rating for PTSD for the periods specified above.  However, as noted above, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. 436.  Thus, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent disability rating for the period beginning August 22, 2011, even though all the specific symptoms listed for a 100 percent rating are not manifested.

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In sum, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for the period prior to August 22, 2011, and a rating of 100 percent is warranted beginning August 22, 2011.  See Hart, 21 Vet. App. 505.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reported multiple psychiatric symptoms, including depressed mood, anxiety, chronic sleep impairment, memory loss, flattened affect, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, spatial disorientation, and similar symptomatology.  The current 70 percent and 100 percent ratings contemplate these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to August 22, 2011, entitlement to a 70 percent disability rating is granted, subject to the criteria applicable to the payment of monetary benefits.

Beginning August 22, 2011, entitlement to a 100 percent disability rating is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


